--------------------------------------------------------------------------------

EXHIBIT 10.1

AMERICAN NATURAL ENERGY CORPORATION
(the "Company")

2012 STOCK OPTION PLAN

1.            PURPOSE OF THE PLAN

The Company hereby establishes a stock option plan for directors, senior
officers, Employees, Management Company Employees and Consultants (as such terms
are defined below) of the Company and its subsidiaries (collectively "Eligible
Persons"), to be known as the "Stock Option Plan" (the "Plan"). The purpose of
the Plan is to give to Eligible Persons, as additional compensation, the
opportunity to participate in the success of the Company by granting to such
individuals options, exercisable over periods of up to maximum ten (10) years as
determined by the board of directors of the Company, to buy shares of the
Company at a price not less than the Market Price prevailing on the date the
option is granted less the applicable discount, if any, permitted by the
policies of the Exchanges and approved by the Board.

2.            DEFINITIONS

In this Plan, the following terms shall have the following meanings:

2.1

"Associate" means an "Associate" as defined in the TSX Policies.

      2.2

"Black-Out Period" means a period of time during which, pursuant to the policies
of the Company, trading in Shares or Options is prohibited or restricted.

      2.3

"Board" means the board of directors of the Company as constituted from time to
time.

      2.4

"Change of Control" means the acquisition by any person or by any person and all
Joint Actors, whether directly or indirectly, of voting securities (as defined
in the Securities Act) of the Company, which, when added to all other voting
securities of the Company at the time held by such person or by such person and
a Joint Actor, totals for the first time not less than fifty percent (50%) of
the outstanding voting securities of the Company or the votes attached to those
securities are sufficient, if exercised, to elect a majority of the Board.

      2.5

"Code" shall mean the U.S. Internal Revenue Code of 1986, as amended.

      2.6

"Company" means American Natural Energy Corporation and its successors.

      2.7

"Consultant" means a "Consultant" as defined in the TSX Policies.

      2.8

"Consultant Company" means a "Consultant Company" as defined in the TSX
Policies.

      2.9

"Disability" means any disability with respect to an Optionee which the Board,
in its sole and unfettered discretion, considers likely to prevent permanently
the Optionee from:

      (a)

being employed or engaged by the Company, its subsidiaries or another employer,
in a position the same as or similar to that in which he was last employed or
engaged by the Company or its subsidiaries; or

      (b)

acting as a director or officer of the Company or its subsidiaries.

      2.10

"Discounted Market Price" of Shares means, if the Shares are listed only on the
TSX Venture Exchange, the Market Price less the maximum discount permitted under
the TSX Policy applicable to incentive stock options.


--------------------------------------------------------------------------------


2.11

"Disinterested Shareholder Approval" means a majority of the votes attaching to
shares voted at a meeting of shareholders of the Company, excluding the votes
attaching to shares held by persons with an interest in the subject matter of
the resolution, in accordance with TSX Policies.

    2.12

"Eligible Persons" has the meaning given to that term in section 1 hereof.

    2.13

"Employee" means an "Employee" as defined in the TSX Policies.

    2.14

"Exchanges" means the TSX Venture Exchange and, if applicable, any other stock
exchange on which the Shares are listed.

    2.15

"Expiry Date" means, in respect of an Option, the date set by the Board under
paragraph 3.1 of the Plan as the last date on which such Option may be
exercised, as may be extended in accordance with paragraph 4.5 of the Plan.

    2.16

"Expiry Time" means, in respect of an Option, 4:00pm Pacific Time on the Expiry
Date of such Option.

    2.17

"Fair Market Value" shall mean, with respect to any property (including, without
limitation, any Shares), the fair market value of such property determined by
such methods or procedures as are established from time to time by the Board.
Unless otherwise determined by the Board, the fair market value of a Share as of
a given date will be the price at which the last recorded sale of a board lot of
Shares took place on the Exchanges immediately preceding the Grant Date.

    2.18

"Grant Date" means, in respect of an Option, the date on which such Option is
granted, as shall be specified in the Option Agreement for such Option.

    2.19

"Incentive Stock Option" shall mean an Option granted to a U.S. Participant that
is intended to qualify as an "incentive stock option" within the meaning of
section 422 of the Code.

    2.20

"Insider" means an "Insider" as defined in the TSX Policies.

    2.21

"Investor Relations Activities" means "Investor Relations Activities" as defined
in the TSX Policies.

    2.22

"Joint Actor" means a person "acting jointly or in concert" with another person
as that phrase is interpreted in Multilateral Instrument 62-104 Take-Over Bids
and Issuer Bids.

    2.23

"Management Company Employee" means a "Management Company Employee" as defined
in the TSX Policies.

    2.24

"Market Price" of Shares at any Grant Date means the last closing price per
Share on the last day on which Shares were traded prior to the day on which the
Company announces the grant of the Option or, if the grant is not announced, on
the Grant Date, or if the Shares are not listed on any stock exchange, "Market
Price" of Shares means the price per Share on the over-the-counter market
determined by dividing the aggregate sale price of the Shares sold by the total
number of such Shares so sold on the applicable market for the last day prior to
the Grant Date.

    2.25

"Nonqualified Stock Option" shall mean an Option granted to a U.S. Participant
that is not an Incentive Stock Option.

    2.26

"Option" means an option to purchase Shares granted pursuant to, or otherwise
subject to, this Plan.

    2.27

"Option Agreement" means an agreement, in the form attached hereto as Schedule
"A", whereby the Company grants to an Optionee an Option.


--------------------------------------------------------------------------------


2.28

"Optionee" means each of the Eligible Persons granted an Option pursuant to this
Plan and their heirs, executors and administrators.

    2.29

"Option Price" means the exercise price of an Option, being the per Share price
at which the Optionee may acquire Option Shares pursuant to the exercise of such
Option, such price to be specified in the Option Agreement for such Option, as
may adjusted from time to time in accordance with the provisions of section 5.

    2.30

"Option Shares" means the aggregate number of Shares which an Optionee may
purchase under an Option.

    2.31

"Plan" means this Stock Option Plan.

    2.32

"Shares" means the common shares in the capital of the Company as constituted on
the Grant Date provided that, in the event of any adjustment pursuant to section
5, "Shares" shall thereafter mean the shares or other property resulting from
the events giving rise to the adjustment.

    2.33

"Securities Act" means the Securities Act, R.S.B.C. 1996, c.418, as amended, as
at the date hereof.

    2.34

"10% Shareholder" shall mean a person who owns (taking into account the
constructive ownership rules under section 424(d) of the Code) more than 10% of
the total combined voting power of all classes of shares of the Company (or of
any parent or subsidiary of the Company within the meaning of section 424(e) and
424(f) of the Code).

    2.35

"TSX Policies" means the policies included in the TSX Venture Exchange Corporate
Finance Manual and "TSX Policy" means any one of them.

    2.36

"Unissued Option Shares" means the number of Shares, at a particular time, which
have been reserved for issuance upon the exercise of an Option but which have
not been issued, as adjusted from time to time in accordance with the provisions
of section 5, such adjustments to be cumulative.

    2.37

"U.S. Participant" shall mean an Optionee who is a U.S. citizen or a U.S.
resident, in each case as defined in the Code.

    2.38

"U.S. Securities Act" shall mean the United States Securities Act of 1933, as
amended.

    2.39

"Vested" means that an Option has become exercisable in respect of a number of
Option Shares by the Optionee pursuant to the terms of the Option Agreement.

3.            GRANT OF OPTIONS

3.1          Option Terms

Pursuant to paragraph 7.3 of the Plan, the Board shall have the authority to
issue Options and set the terms of Options in accordance with the terms of the
Plan and applicable policies of the Exchanges.

The Board may from time to time authorize the issue of Options to Eligible
Persons.Subject to the limitations in Section 6.2(a) applicable to U.S.
Participants and Section 6.3(c) applicable to Incentive Stock Options, the
Option Price for each Option shall be not less than the Discounted Market Price
on the Grant Date provided that if an Option is granted within 90 days of the
distribution of Shares by the Company pursuant to a prospectus, the Option Price
must be the greater of the Discounted Market Price and the per share price paid
for Shares acquired under such distribution. The 90 day period begins: (a) on
the date a final receipt is issued for the prospectus, or, in the case of an
initial public offering of Shares, on the date of listing of the Shares; or (ii)
in the case of a prospectus that qualifies the distribution of Shares upon the
exercise of special warrants, on the date of issuance of such special warrants.

--------------------------------------------------------------------------------

The Expiry Date for each Option shall be set by the Board at the time of issue
of the Option and shall not be more than ten (10) years after the Grant Date,
subject to the operation of paragraph 4.5. Options shall not be assignable (or
transferable) by the Optionee.

3.2          Previously Granted Options

In the event that on the date this Plan is implemented and effective (the
"Effective Date") there are outstanding stock options (the "Pre-Existing
Options") that were previously granted by the Company pursuant to any stock
option plan in place prior to the Effective Date (a "Pre-Existing Plan"), all
such Pre-Existing Options shall, effective as of the Effective Date, be governed
by and subject to the terms of the Plan.

3.3          Limits on Shares Issuable on Exercise of Options

At the time of grant of any Option, the aggregate number of Shares reserved for
issuance under the Plan which may be made subject to Options at any time and
from time to time (including those issuable upon the exercise of Pre-Existing
Options) together with those Shares reserved for issuance at such time under any
other established or proposed share compensation arrangement of the Company
shall not exceed 10% of the total number of issued and outstanding Shares, on a
non-diluted basis, as constituted on the Grant Date of such Option.

Any Shares subject to an Option which has been granted under the Plan and which
has been subsequently cancelled or terminated in accordance with the terms of
the Plan, without having been exercised, will again be available for issuance
pursuant to the exercise of Options granted under the Plan.

The number of Shares which may be issuable under the Plan and all of the
Company's other previously established or proposed share compensation
arrangements, within a one-year period:

  (a)

to any one Optionee, shall not exceed 5% of the total number of issued and
outstanding Shares on the Grant Date on a non-diluted basis, unless the Company
and has obtained Disinterested Shareholder Approval;

        (b)

to Insiders as a group shall not exceed 10% of the total number of issued and
outstanding Shares on the Grant Date on a non-diluted basis;

        (c)

to any one Consultant shall not exceed 2% of the total number of issued and
outstanding Shares on the Grant Date on a non-diluted basis; and

        (d)

to all Eligible Persons who undertake Investor Relations Activities shall not
exceed 2% in the aggregate of the total number of issued and outstanding Shares
on the Grant Date on a non-diluted basis.

3.4          Option Agreements

Each Option shall be confirmed by the execution of an Option Agreement. Each
Optionee shall have the option to purchase from the Company the Option Shares at
the time and in the manner set out in the Plan and in the Option Agreement
applicable to that Optionee. In respect of Options granted to Employees,
Consultants, Consultant Companies or Management Company Employees, the Company
is representing herein and in the applicable Option Agreement that the Optionee
is a bona fide Employee, Consultant, Consultant Company or Management Company
Employee, as the case may be, of the Company or its subsidiary.

4.            EXERCISE OF OPTION

4.1          When Options May be Exercised

Subject to paragraphs 4.3, 4.4, 4.5 and 6.2, including, without limitation: (i)
any restriction (including vesting requirements) on the number or percentage of
Option Shares which may be purchased by the Optionee during any particular time
period; (ii) any restriction on the exercise of Options pursuant to the
requirements of a Black-Out Period or any regulatory authority having
jurisdiction; and (iii) termination of the Option in accordance with the terms
of the Plan, the unexercised portion of an Option may be exercised by the
Optionee in whole or in part at any time after the Grant Date up to the Expiry
Time and shall not be exercisable thereafter.

--------------------------------------------------------------------------------

4.2          Manner of Exercise

The Option shall be exercisable by delivering to the Company written notice
specifying the number of Option Shares in respect of which the Option is being
exercised together with payment in full of the Option Price for each such Option
Share by way of certified cheque, bank draft, money order or cash. Upon receipt
of such notice and payment by the Company, there will be a binding contract for
the issue of the Option Shares in respect of which the Option is exercised, upon
and subject to the provisions of the Plan. Upon an Optionee exercising an Option
and paying the Company the aggregate purchase price for the Option Shares in
respect of which the Option has been exercised, the Company shall as soon as
practicable issue and deliver a certificate representing the Shares so
purchased.

4.3          Vesting of Option Shares

The Board, subject to the policies of the Exchanges, may determine and impose
terms upon which each Option shall become Vested in respect of Option Shares.
Unless otherwise specified by the Board at the time of granting an Option, and
subject to the other limits on Option grants set out in paragraph 3.3 hereof,
all Options granted under the Plan shall vest and become exercisable in full
upon grant, except Options granted to Consultants performing Investor Relations
Activities, which Options must vest in stages over twelve months with no more
than one-quarter of the Options vesting in any three month period.
Notwithstanding the foregoing, in the event that a Pre-Existing Plan imposed
vesting requirements on a Pre-Existing Option, such vesting requirements must be
satisfied before any such Pre-Existing Options shall become Vested.

4.4          Ceasing to be an Eligible Person and Death

  a)

Death or Disability

       

If an Optionee (or: (a) in the case of an Optionee that is not an individual,
the person that controls such Optionee; or (b) in the case of an Optionee that
is a Consultant Company, all of the individuals who provide services to the
Company or its subsidiaries on behalf of such Consultant Company) shall die, any
Option held by such Optionee at the date of death shall be exercisable in whole
or in part only by the person or persons to whom the rights of the Optionee
under the Option shall pass by the will of the Optionee or the laws of descent
and distribution for a period ending on the earlier of: (a) one year after the
date of death of the Optionee; and (b) the Expiry Time in respect of the Option,
and then only to the extent that such Optionee was entitled to exercise the
Option at the date of death of such Optionee.

       

If the Optionee ceases to be an Eligible Person, due to his or her Disability
or, in the case of an Optionee that is a company, the Disability of the person
who provides management or consulting services to the Company or to any entity
controlled by the Company, any Option held by such Optionee at the date of
Disability shall be exercisable in whole or in part for a period ending on the
earlier of: (a) one year after the date of Disability of the Optionee; and (b)
the Expiry Time in respect of the Option, and then only to the extent that such
Optionee was entitled to exercise the Option at the date of Disability of such
Optionee.

        b)

Termination For Cause

       

If the Optionee ceases to be an Eligible Person as a result of "termination for
cause" of such Optionee by the Company or its subsidiary (or in the case of an
Optionee who is a Management Company Employee or Consultant, by the Optionee's
employer), as that term is interpreted by the courts of the jurisdiction in
which the Optionee is employed or engaged, any outstanding Option held by such
Optionee on the date of such termination, whether in respect of Option Shares
that are Vested or not, shall be cancelled as of that date.


--------------------------------------------------------------------------------


  c)

Early Retirement, Voluntary Resignation or Termination Other than For Cause

       

If the Optionee or, in the case of a Management Company Employee or a Consultant
Company, the Optionee's employer, ceases to be an Eligible Person due to his or
her retirement at the request of his or her employer earlier than the normal
retirement date under the Company's retirement policy then in force, or due to
his or her voluntary resignation, or to his or her termination by the Company or
its subsidiary other than for cause (or, in the case of an Optionee who is a
Management Company Employee or a Consultant, the termination of the company
providing management or consultant services to the Company or its subsidiary),
any outstanding Option then held by such Optionee shall be exercisable to
acquire Vested Unissued Option Shares at any time up to but not after the
earlier of: (i) the Expiry Time; and the date which is 90 days (30 days if the
Optionee was engaged in Investor Relations Activities) after the Optionee or, in
the case of a Management Company Employee or a Consultant Company, the
Optionee's employer, ceases to be an Eligible Person. Notwithstanding the
foregoing, the Board may, in its sole discretion if it determines such is in the
best interests of the Company, extend this 90 day termination date to a later
date within a reasonable period not exceeding one year in accordance with
Exchange Policy 4.4.

        d)

Spin-Out Transactions

       

If pursuant to the operation of sub-paragraph 5.3(c) an Optionee receives
options (the "New Options") to purchase securities of another company (the "New
Company") in respect of the Optionee's Options (the "Subject Options"), the New
Options shall expire on the earlier of: (i) the Expiry Time of the Subject
Options; (ii) if the Optionee does not become an Eligible Person in respect of
the New Company, the date that the Subject Options expire pursuant to
sub-paragraph 4.4(a), (b) or (c), as applicable; (iii) if the Optionee becomes
an Eligible Person in respect of the New Company, the date that the New Options
expire pursuant to the terms of the New Company's stock option plan that
correspond to sub-paragraphs 4.4(a), (b) or (c) hereof; and (iv) the date that
is one (1) year after the Optionee ceases to be an Eligible Person in respect of
the New Company or such shorter period as determined by the Board.

        e)

Interpretation

       

For purposes of this paragraph 4.4, the dates of death, Disability, termination,
retirement, voluntary resignation, ceasing to be an Eligible Person and
incapacity shall be interpreted to be without regard to any period of notice
(statutory or otherwise) or whether the Optionee or his or her estate continues
thereafter to receive any compensatory payments from the Company or is paid
salary by the Company in lieu of notice of termination. For greater certainty,
an Option that had not become Vested in respect of certain Unissued Option
Shares at the time that the relevant event referred to in this paragraph 4.4
occurred, shall not be or become vested or exercisable in respect of such
Unissued Option Shares and shall be cancelled.

4.5          Extension of Expiry Date During Black-Out Period

If the Expiry Date in respect of any Option occurs during or within five (5)
trading days following a BlackOut Period imposed by the Company, the Expiry Date
of the Option shall be automatically extended to the date that is ten (10)
trading days following the end of such Black-Out Period (the "Extension
Period"); provided that if an additional Black-Out Period is subsequently
imposed by the Company during the Extension Period, then such Extension Period
shall be deemed to commence following the end of such additional Black-Out
Period to enable the exercise of such Options within ten (10) trading days
following the end of the last imposed Black-Out Period.

--------------------------------------------------------------------------------

4.6          Effect of a Take-Over Bid

If a bona fide offer (an "Offer") for Shares is made to the Optionee or to
shareholders of the Company generally or to a class of shareholders which
includes the Optionee, which Offer, if accepted in whole or in part, would
result in the offeror becoming a control person of the Company, within the
meaning of subsection 1(1) of the Securities Act, the Company shall, immediately
upon receipt of notice of the Offer, notify each Optionee of full particulars of
the Offer, whereupon (subject to the approval of the Exchanges) all Option
Shares subject to such Option will become Vested and the Option may be exercised
in whole or in part by the Optionee so as to permit the Optionee to tender the
Option Shares received upon such exercise, pursuant to the Offer. However, if:

  (a)

the Offer is not completed within the time specified therein; or

        (b)

all of the Option Shares tendered by the Optionee pursuant to the Offer are not
taken up or paid for by the offeror in respect thereof,

then, subject to the limitations in Section 6.2(d) applicable to U.S.
Participants, the Option Shares received upon such exercise, or in the case of
sub-paragraph (b) above, the Option Shares that are not taken up and paid for,
may be returned by the Optionee to the Company and reinstated as authorized but
unissued Shares and with respect to such returned Option Shares, the Option
shall be reinstated as if it had not been exercised and the terms upon which
such Option Shares were to become Vested pursuant to paragraph 4.3 shall be
reinstated. If any Option Shares are returned to the Company under this
paragraph 4.6, the Company shall immediately refund the exercise price to the
Optionee for such Option Shares.

4.7          Acceleration of Expiry Date

If at any time when an Option granted under the Plan remains unexercised with
respect to any Unissued Option Shares, an Offer is made by an offeror, the Board
may, upon notifying each Optionee of full particulars of the Offer, declare all
Option Shares issuable upon the exercise of Options granted under the Plan,
Vested, and declare that the Expiry Date for the exercise of all unexercised
Options granted under the Plan is accelerated so that all Options will either be
exercised or will expire prior to the date upon which Shares must be tendered
pursuant to the Offer, provided that any accelerated vesting of Options granted
to Consultants performing Investor Relations Activities shall be subject to the
prior written approval of the Exchanges. The Board shall give each Optionee as
much notice as possible of the acceleration of the Options under this paragraph,
except that not less than 5 business days’ and not more than 35 days’ notice is
required.

4.8          Compulsory Acquisition or Going Private Transaction

If and whenever, following a take-over bid or issuer bid, there shall be a
compulsory acquisition of the Shares of the Company pursuant to Division 6 of
the Business Corporations Act (British Columbia) or any successor or similar
legislation, or any amalgamation, merger or arrangement in which securities
acquired in a formal take-over bid may be voted under the conditions described
in Section 8.2 of Multilateral Instrument 61-101 Protection of Minority Security
Holders in Special Transactions, then following the date upon which such
compulsory acquisition, amalgamation, merger or arrangement is effective, an
Optionee shall be entitled to receive, and shall accept, for the same exercise
price, in lieu of the number of Shares to which such Optionee was theretofore
entitled to purchase upon the exercise of his or her Options, the aggregate
amount of cash, shares, other securities or other property which such Optionee
would have been entitled to receive as a result of such bid if he or she had
tendered such number of Shares to the take-over bid.

4.9          Effect of a Change of Control

If a Change of Control occurs, all Option Shares subject to each outstanding
Option will become Vested, whereupon such Option may be exercised in whole or in
part by the Optionee, subject to the approval of the Exchanges, if necessary.

--------------------------------------------------------------------------------

4.10        Exclusion From Severance Allowance, Retirement Allowance or
Termination Settlement

If the Optionee retires, resigns or is terminated from employment or engagement
with the Company or any subsidiary of the Company (including, in the case of a
Management Company Employee or Consultant, termination of the company providing
such management or consulting services to the Company or its subsidiary), the
loss or limitation, if any, pursuant to the Option Agreement with respect to the
right to purchase Option Shares which were not Vested at that time or which, if
Vested, were cancelled, shall not give rise to any right to damages and shall
not be included in the calculation of nor form any part of any severance
allowance, retiring allowance or termination settlement of any kind whatsoever
in respect of such Optionee.

4.11        Shares Not Acquired

Any Unissued Option Shares not acquired by an Optionee under an Option which has
expired may be made the subject of a further Option pursuant to the provisions
of the Plan.

5.            ADJUSTMENT OF OPTION PRICE AND NUMBER OF OPTION SHARES

5.1          Share Reorganization

Whenever the Company issues Shares to all or substantially all holders of Shares
by way of a stock dividend or other distribution, or subdivides all outstanding
Shares into a greater number of Shares, or combines or consolidates all
outstanding Shares into a lesser number of Shares (each of such events being
herein called a "Share Reorganization") then effective immediately after the
record date for such dividend or other distribution or the effective date of
such subdivision, combination or consolidation, for each Option:

  (a)

the Option Price will be adjusted to a price per Share which is the product of:

          (i)

the Option Price in effect immediately before that effective date or record
date; and

          (ii)

a fraction, the numerator of which is the total number of Shares outstanding on
that effective date or record date before giving effect to the Share
Reorganization, and the denominator of which is the total number of Shares that
are or would be outstanding immediately after such effective date or record date
after giving effect to the Share Reorganization; and

          (b)

the number of Unissued Option Shares will be adjusted by multiplying (i) the
number of Unissued Option Shares immediately before such effective date or
record date by (ii) a fraction which is the reciprocal of the fraction described
in clause (a)(ii).

5.2          Special Distribution

Subject to the prior approval of the Exchanges, whenever the Company issues by
way of a dividend or otherwise distributes to all or substantially all holders
of Shares;

  (a)

shares of the Company, other than the Shares;

        (b)

evidences of indebtedness;

        (c)

any cash or other assets, excluding cash dividends (other than cash dividends
which the Board has determined to be outside the normal course); or


  (d)

rights, options or warrants;


--------------------------------------------------------------------------------


then to the extent that such dividend or distribution does not constitute a
Share Reorganization (any of such non-excluded events being herein called a
"Special Distribution"), and effective immediately after the record date at
which holders of Shares are determined for purposes of the Special Distribution,
for each Option the Option Price will be reduced, and the number of Unissued
Option Shares will be correspondingly increased, by such amount, if any, as is
determined by the Board in its sole and unfettered discretion to be appropriate
in order to properly reflect any diminution in value of the Option Shares as a
result of such Special Distribution.

5.3          Corporate Organization

Whenever there is:

  (a)

a reclassification of outstanding Shares, a change of Shares into other shares
or securities, or any other capital reorganization of the Company, other than as
described in paragraphs 5.1 or 5.2;

        (b)

a consolidation, merger or amalgamation of the Company with or into another
corporation resulting in a reclassification of outstanding Shares into other
shares or securities or a change of Shares into other shares or securities;

        (c)

an arrangement or other transaction under which, among other things, the
business or assets of the Company become, collectively, the business and assets
of two or more companies with the same shareholder group upon the distribution
to the Company's shareholders, or the exchange with the Company's shareholders,
of securities of the Company, or securities of another company, or both; or

        (d)

a transaction whereby all or substantially all of the Company's undertaking and
assets become the property of another corporation;

(any such event being herein called a "Corporate Reorganization") the Optionee
will have an option to purchase (at the times, for the consideration, and
subject to the terms and conditions set out in the Plan) and will accept on the
exercise of such option, in lieu of the Unissued Option Shares which he would
otherwise have been entitled to purchase, the kind and amount of shares or other
securities or property that he would have been entitled to receive as a result
of the Corporate Reorganization if, on the effective date thereof, he had been
the holder of all Unissued Option Shares or if appropriate, as otherwise
determined by the Board.

5.4          Determination of Option Price and Number of Unissued Option Shares

If any questions arise at any time with respect to the Option Price or number of
Unissued Option Shares deliverable upon exercise of an Option following a Share
Reorganization, Special Distribution or Corporate Reorganization, such questions
shall be conclusively determined by the Company's auditor, or, if they decline
to so act, any other firm of Chartered Accountants in Vancouver, British
Columbia, that the Board may designate and who will have access to all
appropriate records and such determination will be binding upon the Company and
all Optionees.

5.5          Regulatory Approval

Any adjustment to the Option Price or the number of Unissued Option Shares
purchasable under the Plan pursuant to the operation of any one of paragraphs
5.1, 5.2 or 5.3 is subject to the approval of the Exchanges and any other
governmental authority having jurisdiction.

6.            OPTIONS GRANTED TO U.S. PARTICIPANTS

6.1          Maximum Number of Shares for Incentive Stock Options

Notwithstanding any other provision of this Plan to the contrary (including, but
not limited to, Section 3.3), the number of Shares available for granting
Incentive Stock Options under the Plan may not exceed 10% of the total number of
Shares outstanding on a non-diluted basis as of the later of: (i) date this Plan
is initially adopted by the Board of Directors or (ii) the date the Plan is
approved (or re-approved) by the shareholders of the Company, subject to
adjustment in accordance with Article 5.

--------------------------------------------------------------------------------

6.2          Special Requirements for Incentive Stock Options and Nonqualified
Stock Options

The stock option agreement relating to any Option granted to a U.S. Participant
shall specify whether such Option is an Incentive Stock Option or a Nonqualified
Stock Option. If no such specification is made, the Option will be (a) an
Incentive Stock Option if all of the requirements under the Code are satisfied
or (b) in all other cases, a Nonqualified Stock Option. In addition to the other
provisions of this Plan (and notwithstanding any other provision of this Plan to
the contrary), the following limitations and requirements will apply to any
Option granted to a U.S. Participant:

  (a)

The exercise price payable per Share upon exercise of an Option will not be less
than 100% of the Fair Market Value of a Share on the date of grant of such
Option;

        (b)

The Company may use its reasonable efforts to ensure that any adjustment with
respect to the exercise price for and number of Shares subject to an Option
(including, but not limited to, the adjustments contemplated under Section 5)
granted to a U.S. Participant pursuant to this Plan will be made so as to comply
with, and not create any adverse consequences under, sections 424 and 409A of
the Code;

        (c)

With respect to any extension of an Expiry Date in accordance with paragraph 4.5
of the Plan, the term "Black-Out Period" shall mean a period of time during
which, pursuant to the policies of the Company that are reasonably designed to
ensure compliance with applicable securities laws or rules of the Exchanges,
trading in Shares or Options is prohibited or restricted; and

        (d)

With respect to the right of rescission provided in Section 4.6, such right
shall be limited so as to comply with, and not to create any adverse
consequences under, section 409A or any other provision of the Code.

6.3          Special Requirements for Incentive Stock Options

In addition to the other provisions of this Plan (and notwithstanding any other
provision of this Plan to the contrary), the following limitations and
requirements will apply to an Incentive Stock Option:

  (a)

An Incentive Stock Option may be granted only to employees (including a director
or officer who is also an employee) of the Company (or of any parent or
subsidiary of the Company). For purposes of this Article 6, the term "employee"
shall mean a person who is an employee for purposes of the Code and the terms
"parent" and "subsidiary" shall have the meanings set forth in sections 424(e)
and 424(f) of the Code;

        (b)

The Company will not grant Incentive Stock Options in which the aggregate Fair
Market Value (determined as of the date of grant) of the Shares with respect to
which Incentive Stock Options are exercisable for the first time by any U.S.
Participant during any calendar year (under this Plan and all other plans of the
Company and of any parent or subsidiary of the Company) exceeds US$100,000 or
any limitation subsequently set forth in section 422(d) of the Code;

        (c)

The exercise price payable per Share upon exercise of an Incentive Stock Option
will not be less than 100% of the Fair Market Value of a Share on the date of
grant of such Incentive Stock Option; provided, however, that, in the case of
the grant of an Incentive Stock Option to a U.S. Participant who, at the time
such Incentive Stock Option is granted, is a 10% Shareholder, the exercise price
payable per Share upon exercise of such Incentive Stock Option will be not less
than 110% of the Fair Market Value of a Share on the date of grant of such
Incentive Stock Option;


--------------------------------------------------------------------------------


  (d)

An Incentive Stock Option will terminate and no longer be exercisable no later
than ten years after the date of grant of such Incentive Stock Option; provided,
however, that in the case of a grant of an Incentive Stock Option to a U.S.
Participant who, at the time such Incentive Stock Option is granted, is a 10%
Shareholder, such Incentive Stock Option will terminate and no longer be
exercisable no later than five years after the date of grant of such Incentive
Stock Option;

        (e)

If a U.S. Participant who has been granted Incentive Stock Options ceases to be
employed by the Company (or by any parent or subsidiary of the Corporation) for
any reason, whether voluntary or involuntary, other than death, permanent
disability or cause, such Incentive Stock Option shall be exercisable by the
U.S. Participant (to the extent such Incentive Stock Option was Vested on the
date of cessation of employment) at any time prior to the earlier of (i) the
date that is three months after the date of cessation of employment or (ii) the
expiration of the term of such Incentive Stock Option. If a U.S. Participant who
has been granted Incentive Stock Options ceases to be employed by the
Corporation (or by any parent or subsidiary of the Corporation) because of the
death or permanent disability of such U.S. Participant, such U.S. Participant,
such U.S. Participant's personal representatives or administrators, or any
person or persons to whom such Incentive Stock Option is transferred by will or
the applicable laws of descent and distribution, may exercise such Incentive
Stock Option (to the extent such Incentive Stock Option was Vested on the date
of death or permanent disability, as the case may be) at any time prior to the
earlier of (i) the date that is one year after the date of death or permanent
disability, as the case may be, or (ii) the expiration of the term of such
Incentive Stock Option. If a U.S. Participant who has been granted Incentive
Stock Options ceases to be employed by the Company (or by any parent or
subsidiary of the Company) for cause, the right to exercise such Incentive Stock
Option will terminate on the date of cessation of employment, unless otherwise
determined by the directors. For purposes of this Article 6, the term "permanent
disability" has the meaning assigned to that term in section 422(e)(3) of the
Code;

        (f)

An Incentive Stock Option granted to a U.S. Participant may be exercised during
such U.S. Participant's lifetime only by such U.S. Participant;

        (g)

An Incentive Stock Option granted to a U.S. Participant may not be transferred,
assigned or pledged by such U.S. Participant, except by will or by the laws of
descent and distribution; and

        (h)

No Incentive Stock Option will be granted more than ten years after the earlier
of the date this Plan is adopted by the Board or the date this Plan is approved
by the shareholders of the Company.

7.            MISCELLANEOUS

7.1          Right to Employment

                Neither this Plan nor any of the provisions hereof shall confer
upon any Optionee any right with respect to employment or continued employment
with the Company or any subsidiary of the Company or interfere in any way with
the right of the Company or any subsidiary of the Company to terminate such
employment.

7.2          Necessary Approvals

                The Plan shall be effective only upon the approval of the
shareholders of the Company given by way of an ordinary resolution. Any Options
granted under this Plan prior to such approval shall only be exercised upon the
receipt of such approval. Disinterested Shareholder Approval (as required by the
Exchanges) will be obtained for any reduction in the exercise price of any
Option granted under this Plan if the Optionee is an Insider of the Company at
the time of the proposed amendment. The obligation of the Company to sell and
deliver Shares in accordance with the Plan is subject to the approval of the
Exchanges and any governmental authority having jurisdiction. If any Shares
cannot be issued to any Optionee for any reason, including, without limitation,
the failure to obtain such approval, then the obligation of the Company to issue
such Shares shall terminate and any Option Price paid by an Optionee to the
Company shall be immediately refunded to the Optionee by the Company.

--------------------------------------------------------------------------------

7.3          Administration of the Plan

                The Board shall, without limitation, have full and final
authority in their discretion, but subject to the express provisions of the
Plan, to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to the Plan and to make all other determinations deemed
necessary or advisable in respect of the Plan. Except as set forth in paragraph
5.4, the interpretation and construction of any provision of the Plan by the
Board shall be final and conclusive. Administration of the Plan shall be the
responsibility of the appropriate officers of the Company and all costs in
respect thereof shall be paid by the Company.

7.4          Withholding Taxes

                The Company or any subsidiary of the Company may take such steps
as are considered necessary or appropriate for the withholding and/or remittance
of any taxes which the Company or any subsidiary of the Company is required by
any law or regulation of any governmental authority whatsoever to withhold
and/or remit in connection with any Option or Option exercise including, without
limiting the generality of the foregoing, the withholding and/or remitting of
all or any portion of any payment or the withholding of the issue of Common
Shares to be issued upon the exercise of any Option until such time as the
Optionee has paid to the Company or any subsidiary of the Company (in addition
to the exercise price payable for the exercise of Options) the amount which the
Company or subsidiary of the Company reasonably determines is required to be
withheld and/or remitted with respect to such taxes.

7.5          Amendments to the Plan

                The Board may from time to time, subject to applicable law and
to the prior approval, if required, of the shareholders, the Exchanges or any
other regulatory body having authority over the Company or the Plan, suspend,
terminate or discontinue the Plan at any time, or amend or revise the terms of
the Plan or of any Option granted under the Plan and the Option Agreement
relating thereto, provided that no such amendment, revision, suspension,
termination or discontinuance shall in any manner adversely affect any Option
previously granted to an Optionee under the Plan without the consent of that
Optionee.

7.6          Form of Notice

                A notice given to the Company shall be in writing, signed by the
Optionee and delivered to the head business office of the Company.

7.7          No Representation or Warranty

                The Company makes no representation or warranty as to the future
market value of any Shares issued in accordance with the provisions of the Plan.

7.8          Compliance with Applicable Law

                If any provision of the Plan or any Option Agreement contravenes
any law or any order, policy, by-law or regulation of any regulatory body or
Exchange having authority over the Company or the Plan, then such provision
shall be deemed to be amended to the extent required to bring such provision
into compliance therewith.

--------------------------------------------------------------------------------

7.9          No Assignment

                No Optionee may assign any of his or her rights under the Plan
or any option granted thereunder.

7.10        Rights of Optionees

                An Optionee shall have no rights whatsoever as a shareholder of
the Company in respect of any of the Unissued Option Shares (including, without
limitation, voting rights or any right to receive dividends, warrants or rights
under any rights offering).

7.11        Conflict

                In the event of any conflict between the provisions of this Plan
and an Option Agreement, the provisions of this Plan shall govern.

7.12        Governing Law

                The Plan and each Option Agreement issued pursuant to the Plan
shall be governed by the laws of the province of British Columbia.

7.13        Time of Essence

                Time is of the essence of this Plan and of each Option
Agreement. No extension of time will be deemed to be or to operate as a waiver
of the essentiality of time.

7.14        Entire Agreement

                This Plan and the Option Agreement sets out the entire agreement
between the Company and the Optionees relative to the subject matter hereof and
supersedes all prior agreements, undertakings and understandings, whether oral
or written.

Approved by the Board of Directors on ●, 2012

--------------------------------------------------------------------------------

SCHEDULE "A"

AMERICAN NATURAL ENERGY CORPORATION

STOCK OPTION PLAN - OPTION AGREEMENT

[The following legend is required in respect of Options with an Option Price
based on the Discounted Market Price: Without prior written approval of the TSX
Venture Exchange and compliance with all applicable securities legislation, the
securities represented by this agreement and any securities issued upon exercise
thereof may not be sold, transferred, hypothecated or otherwise traded on or
through the facilities of the TSX Venture Exchange or otherwise in Canada or to
or for the benefit of a Canadian resident until ●, [four months and one day
after the date of grant].

     This Option Agreement is entered into between ● (the "Company") and the
Optionee named below pursuant to the Company's Stock Option Plan (the "Plan"), a
copy of which is attached hereto, and confirms that:

1.

on ●, ● (the "Grant Date");

    2.

● (the "Optionee");

    3.

was granted the option (the "Option") to purchase ● Common Shares (the "Option
Shares") of the Company;

    4.

for the price (the "Option Price") of $● per share; [For U.S. Participants,
Option Price may not be less than Fair Market Value as of the Grant Date]

    5.

which shall be exercisable immediately commencing on the Grant Date [OR set
forth applicable vesting schedule];

    6.

terminating on the ●, ● (the "Expiry Date");

all on the terms and subject to the conditions set out in the Plan. For greater
certainty, Option Shares continue to be exercisable until the termination or
cancellation thereof as provided in this Option Agreement and the Plan.

     The Optionee acknowledges that any Option Shares received by him upon
exercise of the Option have not been registered under the United States
Securities Act of 1933, as amended, or the Blue Sky laws of any state
(collectively, the "Securities Acts"). The Optionee acknowledges and understands
that the Company is under no obligation to register, under the Securities Acts,
the Option Shares received by him or to assist him in complying with any
exemption from such registration if he should at a later date wish to dispose of
the Option Shares.

[Following to be included in Option Agreements with "U.S. Persons" - The
Optionee acknowledges that the Option Shares shall bear a legend restricting the
transferability thereof, such legend to be substantially in the following form:

"The shares represented by this certificate have not been registered or
qualified under the United States Securities Act of 1933, as amended or state
securities laws. The shares may not be offered for sale, sold, pledged or
otherwise disposed of unless so registered or qualified, unless an exemption
exists or unless such disposition is not subject to U.S. federal or state
securities laws, and the Company may require that the availability of any
exemption or the inapplicability of such securities laws be established by an
opinion of counsel, which opinion of counsel shall be reasonably satisfactory to
the Company."]

     To the extent that the Option is potentially subject to taxation under
either Canada or the U.S. or both jurisdictions, the Optionee acknowledges that
the Optionee has had adequate opportunity to obtain advice of independent tax
counsel with respect to the tax treatment of the Option (including federal,
state and provincial, as applicable). Furthermore, non-U.S. Optionees who are
granted Options that are not subject to the restrictions applicable to U.S.
Participants but who subsequently become subject to U.S. source income are
strongly encouraged to seek advice of independent tax counsel to determine the
applicability of U.S tax law to such Options.

--------------------------------------------------------------------------------


     By signing this Option Agreement, the Optionee acknowledges that the
Optionee has read and understands the Plan and agrees to the terms and
conditions of the Plan and this Option Agreement.

Acknowledgement – Personal Information

The Optionee hereby acknowledges and consents to:

(a)

the disclosure to the TSX Venture Exchange and all other regulatory authorities
of all personal information of the undersigned obtained by the Company; and


(b)

the collection, use and disclosure of such personal information by the TSX
Venture Exchange and all other regulatory authorities in accordance with their
requirements, including the provision to third party service providers, from
time to time.

            IN WITNESS WHEREOF the parties hereto have executed this Option
Agreement as of the ● day of ●, ●.

  ●   Per:   Signature     Authorized Signatory                 Print Name      
                Address      


--------------------------------------------------------------------------------